DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement


The information disclosure statements filed December 10, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initialed copy is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 18 & 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 12-13, the claims contain the trademark/trade names EP, 7A, WSC. BS-H and 3H carboxymethylcelluloses  Specifically on Page 5 of the instant specification:
According to a preferred mode, the thickener is selected from the 
group consisting of carboxymethylcelluloses, of the Cellogen® type 
sold by Dal-ichi Kogyo Seiyaku Ca. of Japan for example under 
the commercial designations EP, 7A, WSC, BS-H and 3H.

Therefore, it appears that “EP”, “7A”, “WSC”, ‘BS-H’ and “3H” are trademarks. 
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe thickeners and, accordingly, the identification/description is indefinite. An appropriate correction is required. 
With respect to claim 18, the term “low-fluorinated binder” is a relative term which renders the claim indefinite. The term “low-fluorinated binder” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how low the presence of fluorination must be in the binder to qualify as a “low-fluorinated binder”. An appropriate correction is required. 
With respect to claims 21-22, the terms “EXT, DBH and/or DB process” are of uncertain meaning rendering the claims vague and indefinite.  There appears to be no guidance or explanations of the abbreviations in the specification with respect to these heat treatments. On page 7, said processes are referenced, but there is no discussion of what these processes are or what the abbreviations stand for. Furthermore, “EXT, DBH and/or DB process” does not set forth any method steps that qualifies as a ““EXT, DBH and/or DB process[es]”.  An appropriate correction is required. 
With respect to claim 23, the term “Doctor Blade extrusion method” is of uncertain meaning rendering the claim vague and indefinite, and it does not set forth any method steps that qualifies as a “Doctor Blade extrusion method”. An appropriate correction is required. 
With respect to claim 24, the term “electrostatic method” is of uncertain meaning rendering the claim vague and indefinite, and it does not set forth any method steps that qualifies as a “electrostatic method”. An appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific water soluble thickeners natural celluloses, modified celluloses, natural polysaccharides and modified polysaccharides , does not reasonably provide enablement for any  water soluble thickening agents. See Page 5.  Also, the specification, while being enabling for specific water soluble binders of natural or synthetic rubber such as SBRs, NBRs, HNBRs, CHRs and ACM , does not reasonably provide enablement for any  water soluble binders. See Page 5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The specification discloses a method of forming a separator including combining specific water soluble thickening agents (natural celluloses, modified celluloses, natural polysaccharides and modified polysaccharides)  and specific water soluble binders (natural or synthetic rubber such as SBRs, NBRs, HNBRs, CHRs and ACM),  See Page 5.  The water soluble thickener is so specific that a type sold by Dai-ichi Kogyo Seiyaku Co. of Japan is preferred. See Page 5.  However, the specification does not appear to disclose the combination of any water soluble binders and ant thickening agents to form separators. The examples set forth do not show a separator formed from water soluble thickening agents and water soluble binders, specifically or generically. See Pages 16-22.  In contrast, claim 2 necessitates a combination of any water soluble binders and any water soluble thickening agents in an aqueous solution to form separators. Therefore, present claim 2 relates to an extremely large number of possible water soluble thickening agents and water soluble binder combinations.  In fact, the claim contain so many options or possible permutations and provisos that a lack of clarity and conciseness exist, and the specification does not provide support for the breath of combinations.  Consequently, the search has been carried out for those parts of the application which do app[ear to be clear (and concise), namely those citing actual.
There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988). These factors are: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the predictability or unpredictability of the art, (6) the amount of direction or guidance presented, (7) the presence of working examples, and (8) the quantity of experimentation necessary. The examiner will discuss these factors as they apply to the instant invention.
(1)    The Breadth of the claims: The independent claim is extremely broad in that it fails to recite specific water soluble thickening agents and specific water soluble binders. The concern is the specification only supports specific water soluble thickening agents and specific water soluble binders, including the descriptions on page 5.  The water soluble thickening agents and water soluble binders described in claim 2 may be any material that functions within that electrochemical environment, and much broader than the natural or synthetic rubber (water soluble binders) and natural celluloses, modified celluloses, natural polysaccharides and modified polysaccharides (water soluble thickening agents) combinations of materials set forth by the Specification. See page 5.  Therefore, the claims appear to be broader than the disclosure. 
(2)    The Nature of the invention: The claimed invention is directed to a process for preparing an electrochemical separator comprising spreading an aqueous solution on a support, the aqueous solution comprising: at least one water soluble binder; and at least one water soluble thickening agent, wherein the aqueous solution is essentially free of active materials and carbon, and wherein the support comprises at least one metal.  However in claim 2, the separator is fabricated from any water soluble binder and any water soluble thickening agent in an aqueous solution,  capable of performing in an electrochemical environment. 
(3)    The State of the prior art: In the prior art, it is well known to employ the specific water soluble thickening agents and specific water soluble binders, set forth in the specification (page 5), in aqueous solutions including active materials or carbon as binders to form electrodes of opposing polarity.  However, the prior art does not explicitly teach forming separators with the specific water soluble thickening agents and specific water soluble binders in aqueous solutions free of active materials and carbon. More specifically, the prior art is silent to an aqueous solution free of carbon and active material including natural or synthetic rubber (water soluble binders) and natural celluloses, modified celluloses, natural polysaccharides and modified polysaccharides (water soluble thickening agents) combinations to form separators.
 (4)    The level of one of ordinary skill: Although a person of ordinary skill in the art would be able to recognize specific water soluble binders and water soluble thickening agent combinations, to from electrodes. It is unclear as to what combinations of generic water soluble binders and generic water soluble thickening agents to employ, outside of the list disclosed in the specification (page 5), to form separators from aqueous solutions essentially free of active materials and carbon, where an unlimited amount of combinations of said materials exist.
(5)    The level of predictability in the art: Although there is some inherent predictability of adhesion, ion conductivity and other separation qualities of separators and membranes in the claimed electrochemical environment, there does not appear to be predictably regarding the breath of combination of water soluble binders and thickening agents to make aqueous solutions to form separators, when no specific binders or thickening agents are set forth. Again, the separator formation appears to be dependent on specific water soluble binders and water soluble thickening agents, therefore a class of materials, or in this case, natural or synthetic rubber (water soluble binders) and natural celluloses, modified celluloses, natural polysaccharides and modified polysaccharides (water soluble thickening agents) appear necessary in claim 2, as they are the only materials mentioned in the specification. 
(6)    The amount of direction or guidance presented: Applicant does provide specific guidance of natural or synthetic rubber (water soluble binders) and natural celluloses, modified celluloses, natural polysaccharides and modified polysaccharides (water soluble thickening agents). See age 5.  However, there is no guidance for any water soluble binders with any water soluble thickening agents outside of said materials. 
(7)    The presence of working examples: The specification does provide working examples (Pages 16-22), but there are no examples of separators made by the method of claim 2, including water soluble thickening agents and water soluble binders, specifically or generally.  
(8)    The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure: Although a person of ordinary skill in the art would be able to recognize specific water soluble thickening agents and water soluble binders to form separators, the determination of any water soluble binders and any water soluble agents without specific materials provided, result in an excessive amount of combination of materials that may be used.  In fact, claim 2 contains so many options or possible permutations and provisos of said binders and agents, that a lack of clarity exists. Applicant is encouraged to incorporate natural or synthetic rubber (water soluble binders) and natural celluloses, modified celluloses, natural polysaccharides and modified polysaccharides (water soluble thickening agents) in claim 2, as those materials are singularly contemplated throughout the specification. As stated above, there does not appear to be a suggestion of other materials outside of this list.   
Accordingly, it is the position of the examiner that there is a question as to a scope of enablement under 35 USC §112, first paragraph in the instant claims.

Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The instant claim would be allowable over the prior art of record, because the prior art is silent to a process for preparing an electrochemical separator comprising spreading an aqueous solution on a support, the aqueous solution comprising: at least one water soluble binder; and at least one water soluble thickening agent, wherein the aqueous solution is essentially free of active materials and carbon, and wherein the support comprises at least one metal.
The prior art, such as Mukai et al. EP 1276165, teaches a mixture including water, carboxymethyl cellulose (water soluble thickening agent; [0046]) and (styrene-butadiene rubber (water soluble binder; [0046]) with an active material including graphite to form a negative electrode.  See paragraph [0046].  However, the reference does not teach or suggest forming a separator with a water soluble thickening agent and water soluble binder to form an aqueous solution essentially free of active materials and carbon.  Therefore, the instant claims are patentably distinct from the prior art of record. However, the Applicant is encouraged to specify the water soluble binders and water soluble thickening agents in the aqueous solution essentially free of active materials and carbon to overcome the scope of enable rejection recited hereinabove.
Claims 3-27 would be allowable based on dependency to claim 2.









Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/ANCA EOFF/Primary Examiner, Art Unit 1722